Exhibit 10.23


EQUIFAX
DIRECTOR AND EXECUTIVE STOCK DEFERRAL PLAN
(As Amended and Restated Effective as of January 1, 2015)
Equifax Inc., a Georgia corporation (the “Company”), established the Director
and Executive Stock Deferral Plan, effective January 1, 2003, for the purpose of
attracting high quality executives and directors and promoting in its key
executives and directors increased efficiency and an interest in the successful
operation and performance of the Company.
Because the laws applicable to deferred compensation plans, such as the Plan,
were significantly changed effective January 1, 2005, the Company amended and
restated the Plan to provide certain new rules for amounts deferred under the
Plan on or after January 1, 2005. Amounts deferred under the Plan prior to
January 1, 2005 (and any earnings thereon) continue to remain subject to the
prior terms and conditions of the Plan, including the payment rules. The Plan
has been amended from time to time and is being amended and restated as set
forth herein effective January 1, 2015 (“Effective Date”).
ARTICLE 1

Definitions
1.1    Account shall mean the records maintained by the Administrator to
determine the Participant’s deferrals under this Plan. Such Account may be
reflected as an entry in the Company’s records, or as a separate account under a
trust, or as a combination of both. The Administrator may establish such
subaccounts as it deems necessary for the proper administration of the Plan. For
purposes of certain provisions of the Plan, the Participant’s Account shall be
divided between a Pre-Section 409A Account and a Section 409A Account.
1.2    Administrator shall mean the person or persons appointed by the Board of
Directors of the Company (or its designee) to administer the Plan pursuant to
Article 10 of the Plan.
1.3    Beneficiary shall mean the person(s) or entity designated as such in
accordance with Article 9 of the Plan.
1.4    Change in Control shall mean any of the following events:
(a)    Voting Stock Accumulations. The accumulation by any Person of Beneficial
Ownership of twenty percent (20%) or more of the combined voting power of the
Company’s Voting Stock; provided that for purposes of this subparagraph (a), a
Change in Control will not be deemed to have occurred if the accumulation of
twenty percent (20%) or more of the voting power of the Company’s Voting Stock
results from any acquisition of Voting Stock (i) directly from the Company that
is approved by the Incumbent Board, (ii) by the Company, (iii) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (iv) by any Person pursuant to a Business Combination that
complies with all of the provisions of clauses (i), (ii) and (iii) of
subparagraph (b); or


1



--------------------------------------------------------------------------------




(b)    Business Combinations. Consummation of a Business Combination, unless,
immediately following that Business Combination, (i) all or substantially all of
the Persons who were the beneficial owners of Voting Stock of the Company
immediately prior to that Business Combination beneficially own, directly or
indirectly, more than sixty-six and two-thirds percent (662/3%) of the then
outstanding shares of Common Stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
Directors of the entity resulting from that Business Combination (including,
without limitation, an entity that as a result of that transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to that Business
Combination, of the Voting Stock of the Company, (ii) no Person (other than the
Company, that entity resulting from that Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Eighty Percent (80%) Subsidiary or that entity resulting from that Business
Combination) beneficially owns, directly or indirectly, twenty percent (20%) or
more of the then outstanding shares of common stock of the entity resulting from
that Business Combination or the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of
that entity, and (iii) at least a majority of the members of the Board of
Directors of the entity resulting from that Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for that Business Combination; or
(c)    Sale of Assets. Consummation of a sale or other disposition of all or
substantially all of the assets of the Company; or
(d)    Liquidations or Dissolutions. Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that complies with all of the provisions of clauses (i),
(ii) and (iii) of subparagraph (b).
(e)    Definitions. For purposes of this paragraph defining Change in Control,
the following definitions shall
(i)    Beneficial Ownership shall mean beneficial ownership as that term is used
in Rule 13d-3 promulgated under the Exchange Act.
(ii)    Business Combination shall mean a reorganization, merger or
consolidation of the Company.
(iii)    Eighty Percent (80%) Subsidiary shall mean an entity in which the
Company directly or indirectly beneficially owns eighty percent (80%) or more of
the outstanding Voting Stock.
(iv)    Exchange Act shall mean the Securities Exchange Act of 1934, including
amendments, or successor statutes of similar intent.
(v)    Incumbent Board shall mean a Board of Directors at least a majority of
whom consist of individuals who either are (a) members of the


2



--------------------------------------------------------------------------------




Company’s Board of Directors as of December 1, 2007 or (b) members who become
members of the Company’s Board of Directors subsequent to December 1, 2007 whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds (2/3) of the directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which that person is named as a nominee for director, without
objection to that nomination), but excluding, for that purpose, any individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Exchange Act) with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors.
(vi)    Person shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or 14 (d)(2) of the Exchange Act).
(vii)    Voting Stock shall mean the then outstanding securities of an entity
entitled to vote generally in the election of members of that entity’s Board of
Directors.
1.5    Code shall mean the Internal Revenue Code of 1986, as amended.
1.6    Company shall mean Equifax Inc., a Georgia corporation or its successor.
1.7    Common Stock shall mean the common voting stock of the Company.
1.8    Deferred Stock shall mean Common Stock, the receipt of which the
Participant has agreed to defer pursuant to Article 2 of this Plan.
1.9    Disability shall be defined as eligibility to receive benefits under the
Company’s Long Term Disability Plan as in effect at the time of such Disability.
If no such plan is then in effect, Disability shall mean a physical or mental
condition which prevents the Participant from performing the normal duties of
his or her current position for a period of at least one hundred eighty (180)
consecutive days. The determination of Disability shall be made in a manner
consistent with the requirements of Section 409A.
1.10    Eligible Executive shall mean an executive of an Employer selected by
the Administrator to be eligible to participate in the Plan.
1.11    Employer shall mean the Company and any Subsidiary whose employees are
designated as eligible to participate in the Plan.
1.12    ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.
1.13    Financial Hardship shall mean an unexpected need for cash arising from
illness, casualty loss, sudden financial reversal, or other such unforeseeable
occurrence which is not


3



--------------------------------------------------------------------------------




covered by insurance and which is determined to qualify as a Financial Hardship
by the Administrator. Cash needs arising from foreseeable events such as the
purchase of a residence or education expenses for children shall not, alone, be
considered a Financial Hardship. The Administrator shall make its determination
of Financial Hardship in a manner consistent with the requirements of Section
409A.
1.14    Participant shall mean an Eligible Executive who has elected to
participate and has completed a Participant Election Form pursuant to Article 2
of the Plan.
1.15    Participant Election Form shall mean the written agreement submitted by
the Participant to the Administrator on a timely basis pursuant to Article 2 of
the Plan. The Participant Election Form may take the form of an electronic
communication followed by appropriate written or electronic confirmation
according to specifications established by the Administrator.
1.16    Payment Date shall mean the date on which the Restricted Stock Units are
no longer subject to a substantial risk of forfeiture under the terms of the
Stock Incentive Plan and, absent a deferral election under this Plan, shares of
Common Stock would first become payable to the Participant pursuant to the RSU,
as determined by the Administrator.
1.17    Plan Year shall mean the calendar year.
1.18    Pre-Section 409A Account means the portion (if any) of the Participant’s
Account that was credited to the Participant as of December 31, 2004 and vested
in the Participant, and any earnings thereon. The Participant’s Pre-Section 409A
Account shall be payable in accordance with Articles 4 and 6.
1.19    Restricted Stock Units ("RSUs") shall mean an award pursuant to a Stock
Incentive Plan of the right to receive shares of Common Stock at the end of a
specified period.
1.20    Retirement shall mean a Participant’s Termination of Employment on or
after the Retirement Eligibility Date except that with respect to a Participant
who is a non-employee director, Retirement shall mean termination of service as
a member of the Board of Directors of the Company.
1.21    Retirement Eligibility Date shall mean the date on which the Participant
has both attained age fifty-five (55) and completed at least five (5) Years of
Vesting Service.
1.22    Scheduled Withdrawal shall mean the distribution elected by the
Participant pursuant to Article 6 of the Plan.
1.23    Section 409A shall mean Section 409A of the Code, as it may be amended
from time to time, and the regulations and rulings thereunder.
1.24    Section 409A Account shall mean the portion of the Participant’s Account
that is not a Pre-Section 409A Account. The Participant’s Section 409A Account
shall be payable in accordance with Articles 4 and 6.


4



--------------------------------------------------------------------------------




1.25    Settlement Date shall mean the date by which a lump sum payment shall be
made or the date by which installment payments shall commence. Unless otherwise
specified, the Settlement Date shall be in the month following the month in
which the event triggering the payout occurs.
1.26    Stock Incentive Plan shall mean the Equifax Inc. Omnibus Incentive Plan,
each prior equity plan sponsored by the Company, and each such other equity plan
sponsored by the Company as may be designated by the Administrator.
1.27    Subsidiary shall mean any corporation in an unbroken chain of
corporations, beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain. The term “Subsidiary” shall also include a
partnership or limited liability company in which the Company or a Subsidiary
owns 50% or more of the profits interest or capital interest.
1.28    Termination of Employment shall mean the date of the Participant’s
separation from service (as determined in accordance with Section 409A) with the
Employer for any reason whatsoever, whether voluntary or involuntary, including
as a result of the Participant’s Retirement, Disability or death.
1.29    Unscheduled Withdrawal shall mean a distribution elected by the
Participant with respect to his Pre-Section 409A Account pursuant to Article 7
of the Plan.
1.30    Valuation Date shall mean the date the Participant’s Account is valued
and shall be the last day of the month preceding the month in which the payout
or other event triggering the valuation occurs or such other date as determined
by the Administrator.
1.31    Withdrawal Penalty shall mean the ten percent (10%) penalty deducted
from an Account as a result of an Unscheduled Withdrawal or a change in the form
of payout within thirteen (13) months prior to Termination of Employment as
provided in Section 4.1(b) of the Plan.
1.32    Years of Vesting Service shall mean the years of vesting service
credited to the Participant under the Equifax Inc. 401(k) Plan, as amended.
ARTICLE 2    

Participation
2.1    Deferral of RSUs. An Eligible Executive may make an election that is
irrevocable at least 12 months prior to the Payment Date of all or, if permitted
by the Administrator, a portion of an award of RSUs to delay receipt of shares
of Common Stock subject to such RSUs and to instead receive rights to Deferred
Stock under this Plan. By making an election to delay receipt of the shares
subject to the RSUs, the Eligible Executive is irrevocably agreeing to delay
receipt of the stock certificates for the Deferred Stock, to forfeit any
dividends that may become payable on the Deferred Stock after the Payment Date
and prior to the date the Deferred Stock is


5



--------------------------------------------------------------------------------




delivered to the Participant and to stand in the position of an unsecured
general creditor with respect to any right to receipt of the Deferred Stock
under this Plan.
2.2    Participant Election Form. In order to make an election, an Eligible
Executive must submit a Participant Election Form to the Administrator within
the time period specified by the Administrator in accordance with Section 2.1
above. The requirements regarding the form and timing of such election shall be
interpreted and applied by the Administrator in its complete and sole
discretion. The Administrator may change the timing of such election, limit the
number or type of shares available to be deferred by any Participant or group of
Participants, or subject to Section 409A, cancel an election.
2.3    Election Irrevocable. The election to defer shares subject to RSUs under
this Plan shall be irrevocable except as provided in Section 4.5 in the event of
Financial Hardship.
ARTICLE 3    

Rights Associated With Deferred Stock
3.1    Participant Accounts. Solely for recordkeeping purposes, separate
Accounts (a Retirement Account and any Scheduled Withdrawal Accounts) shall be
maintained for each Participant and shall be credited with the Participant’s
deferrals directed by the Participant to each Account at the time such amounts
would otherwise have been paid to the Participant. The Participant will
designate for each deferral of shares subject to RSUs which portion of the
Participant’s deferrals for such Plan Year shall be credited to the
Participant’s Retirement Account and any Scheduled Withdrawal Account the
Participant has elected to establish. Amounts credited to a Participant’s
Account shall be fully vested at all times.
The Administrator shall provide such additional payment elections to
Participants (including Participants who are no longer active employees or
otherwise do not actively participate in the Plan) with respect to amounts
credited to the Plan pursuant to this Section 3.1 as are consistent with Section
409A, including the transition rules.
3.2    No Dividend or Voting Rights. A Participant shall have no right to
dividends and no voting rights, and, except as expressly provided in the Plan,
shall have no other rights against the Company or an Employer by reason of the
crediting of the Deferred Stock.
3.3    Share Adjustments. Nothing contained in this Plan nor any action taken
hereunder shall be construed as limiting the rights of the Company to credit
additional Deferred Stock or issue additional Common Stock even though such
issuances may dilute the value of outstanding Deferred Stock. If the outstanding
shares of Common Stock of the Company are increased, decreased, changed into or
exchanged for a different number or kind of shares of the Company through
reorganization, recapitalization, reclassification, stock dividend, stock split
or reverse stock split, upon authorization of the Board of Directors of the
Company, an equitable adjustment shall be made in the number or kind of Deferred
Stock which may be purchased or issued in the aggregate and to individual
Participants under the Plan; provided, however, that (except with respect to a
stock split or reverse stock split) no such adjustment need be made if upon the
advice of counsel, the Administrator determines that such adjustment may result
in the


6



--------------------------------------------------------------------------------




receipt of federally taxable income to Participants hereunder or to the holders
of Common Stock or other classes of the Company’s securities. In all cases, the
nature and extent of adjustments under this Section shall be determined by the
Administrator in its sole discretion, and any such determination as to what
adjustments shall be made, and the extent thereof, shall be final and binding.
No fractional shares of stock shall be issued under the Plan pursuant to any
such adjustment. All adjustments and actions described in this Section shall be
subject to compliance with the requirements of all applicable securities laws,
rules, and regulations.
3.4    Statement of Accounts. The Administrator shall provide or make available
to each Participant with statements at least quarterly setting forth the amount
of Deferred Stock in the Participant’s Account at the end of each quarter.
ARTICLE 4    
Retirement Benefits
4.1    Retirement Benefits. (%3) Section 409A Account - In the event of the
Participant’s Retirement or Disability, the Participant shall be entitled to
receive a distribution of shares of Common Stock of the Company equal to the
amount of Deferred Stock credited to the Participant’s Section 409A Account as
of the Valuation Date. The benefits shall be paid in a single lump sum unless
the Participant has elected at the time of deferral (or in accordance with the
transition rules of Section 409A) to have the shares of Common Stock paid in
substantially level annual installments over a specified period of not more than
fifteen (15) years. Notwithstanding the previous sentence, if an election to
defer shares with respect to an award of RSUs was made more than 30 days after
the date such RSUs were granted (or when the Participant had already attained
his Retirement Eligibility Date), no Deferred Shares with respect to such RSUs
may be paid prior to the date five years after the original Payment Date with
respect to such RSUs. Payments shall begin on the Settlement Date following
Retirement, and, if applicable, subsequent installment payments (and payments
with respect to Deferred Shares held to meet the five-year deferral requirement)
shall be made on the anniversaries of the Settlement Date. A Participant may,
not less than twelve (12) months prior to Retirement, elect to change the method
of payment of the Participant’s Section 409A Account at Retirement, provided
that (i) only one such change is permitted and after such election change, the
election is irrevocable; (ii) the payment date (or payment commencement date)
for the Participant’s Section 409A Account will be deferred for 5 years after
Retirement, and (iii) the election shall not become effective for 12 months. The
change of election shall be made through a method established by the Plan
Administrator.
(a)    Pre-Section 409A Account - In the event of the Participant’s Retirement
or Disability, the Participant shall be entitled to receive a distribution of
shares of Common Stock of the Company equal to amount of Deferred Stock credited
to the Participant’s Pre-Section 409A Account as of the Valuation Date. The
distribution shall be in a single lump sum unless the Participant makes a timely
election prior to Retirement to divide the Deferred Stock into equal annual
installments distributed over a specified period of not more than fifteen (15)
years. Payments shall begin on the Settlement Date following Termination of
Employment. An election to change the form of payout may be made at any time
prior to Termination of Employment by submitting to the Administrator the form
provided for such purpose, but elections shall not be


7



--------------------------------------------------------------------------------




effective unless made no less than thirteen (13) calendar months prior to
Termination of Employment. Notwithstanding the foregoing, the Participant may
elect to have the new election take effect less than thirteen (13) months prior
to Termination of Employment, subject to a Withdrawal Penalty of ten percent
(10%) of the value of the Pre-Section 409A Account balance forfeited to the
Company.
4.2    Termination Benefit. Upon Termination of Employment other than by reason
of Retirement, Disability or death, the Participant shall be entitled to receive
a distribution of shares of Common Stock of the Company equal to the amount of
Deferred Stock credited to the Participant’s Account as of the Valuation Date.
The distribution shall be in a single lump sum on the Settlement Date following
Termination of Employment; provided, however, if an election to defer shares
with respect to an award of RSUs was made more than 30 days after the date such
RSUs were granted (or when the Participant had already attained his Retirement
Eligibility Date), the Deferred Shares with respect to such RSUs may not be paid
prior to the date five years after the original Payment Date with respect to
such RSUs. Any such Deferred Shares not payable on the Settlement Date following
Termination of Employment shall be paid on the anniversary of the Settlement
Date after the five-year deferral requirement has been satisfied. The Company
may, in its sole discretion with respect to the Participant’s Pre-Section 409A
Account, elect to divide the Deferred Stock into equal annual installments
distributed over a period of three (3) years beginning on the Settlement Date
following Termination of Employment.
4.3    Small Benefit Exception. Notwithstanding the provisions of Section 4.1,
if the value of the Participant’s Account upon Retirement is less than or equal
to fifty thousand dollars ($50,000), the Company shall pay such benefits in a
single lump sum payable on the last day of the month in which such benefits
first become payable. Notwithstanding the previous sentence, if an election to
defer shares with respect to an award of RSUs was made more than 30 days after
the date such RSUs were granted (or when the Participant had already attained
his Retirement Eligibility Date), no Deferred Shares with respect to such RSUs
may be paid prior to the date five years after the original Payment Date with
respect to such RSUs.
4.4    Special Rule for Specified Employees. Notwithstanding any other provision
of this Plan, if the Participant is a Specified Employee (as determined by the
Administrator or its designee in accordance with procedures established by the
Administrator that are consistent with Section 409A), distributions of such
Participant’s Section 409A Account on account of the Participant’s Termination
of Employment may not be made before the date that is 6 months after the date of
the Participant’s Termination of Employment (or, if earlier, the date of death
of the Participant), and any distribution that would otherwise be payable before
the 6-month anniversary shall be delayed and shall be paid within 30 days
following such 6-month anniversary.
4.5    Financial Hardship Distribution. Upon a finding by the Administrator that
the Participant (or, after the Participant’s death, a Beneficiary) has suffered
a Financial Hardship, the Administrator may authorize a distribution of benefits
under the Plan in the amount reasonably necessary to alleviate such Financial
Hardship. Such distribution shall not exceed the dollar amount necessary to
satisfy the Financial Hardship plus amounts necessary to pay taxes


8



--------------------------------------------------------------------------------




reasonably anticipated as a result of the distribution, after taking into
account the extent to which the Financial Hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause Financial Hardship). In the event of a distribution from the Plan
based on Financial Hardship, a Participant’s previous deferral elections with
respect to RSUs with Payment Dates after the date of the distribution for
Financial Hardship shall be canceled, and the Participant shall not be allowed
to make a new deferral election until the enrollment period next following one
full calendar year from the date of such distribution.
4.6    Consequences of a Change in Control. Upon the occurrence of a Change in
Control, each Participant’s Account shall remain subject to the Plan’s payment
provisions and the Participant’s elections as to the time and method of payment
(subject to the Company’s rights to amend or to terminate the Plan in accordance
with Article 8 or in accordance with Section 409A).
ARTICLE 5    

Death Benefits
5.1    Survivor Benefit Before Benefits Commence. If the Participant dies prior
to commencement of benefits under Article 4, the Participant’s Beneficiary shall
be entitled to receive a distribution of shares of Common Stock of the Company
equal to the amount of Deferred Stock credited to the Participant’s Account as
of the Valuation Date. The death benefit shall be paid in the same form elected
by the Participant for Retirement benefits under Article 4.1 beginning on the
Settlement Date following the date of the Participant’s death (or as soon
thereafter as such death is established by reasonable documentation). However,
the Administrator may, in its complete and sole discretion, change the form of
distribution of the death benefit attributable to the Participant’s Pre-Section
409A Account prior to the Settlement Date upon which benefits are scheduled to
commence.
5.2    Survivor Benefit After Benefits Commence. If the Participant dies after
benefits have commenced under Article 4, the Company shall pay to the
Participant’s Beneficiary the remaining Deferred Stock payable to the
Participant under the Plan over the same period such amounts would have been
paid to the Participant. However, the Administrator may, in its complete and
sole discretion, change the form of distribution of the death benefit
attributable to the Participant’s Pre-Section 409A Account prior to the
commencement of payments to the Beneficiary.
ARTICLE 6    

Scheduled Withdrawal
6.1    Election. The Participant may make an election on the Participant
Election Form at the time of making a deferral to establish a Scheduled
Withdrawal Account for payment of Deferred Stock from the Account. The
Participant may elect to receive a Scheduled Withdrawal in any month and year
that is more than five (5) years after the Payment Date applicable to the RSUs
to which the election applies, and may elect to have the Scheduled Withdrawal
distributed


9



--------------------------------------------------------------------------------




in a single lump sum or to divide the Deferred Stock into equal annual
installments distributed over a period of up to five (5) years. The Participant
may establish separate Scheduled Withdrawal Accounts with different Scheduled
Withdrawal dates. The Scheduled Withdrawal date and form of payout elected for a
Scheduled Withdrawal Account shall be irrevocable, except that (a) with respect
to amounts that are credited to the Pre-Section 409A Account a Participant may
petition to the Administrator once no less than thirteen (13) months prior to
the date originally elected for the Scheduled Withdrawal to defer (but not
accelerate) the Scheduled Withdrawal date and/or to change the form of payout of
the Scheduled Withdrawal to an alternative payout period then available for
Scheduled Withdrawals under the Plan, [and (b) with respect to amounts credited
to the Section 409A Account, a Participant may, not less than twelve (12) months
prior to the payment dates of any Scheduled Withdrawal Accounts he has
established under this Section 6.1, elect to defer the date on which payment of
any Scheduled Withdrawal Account shall commence and/or change the method of
payment of such Scheduled Withdrawal Account, provided that, (i) after the
initial election under this Section 6.1, a Participant may only make one
election change with respect to a particular Scheduled Withdrawal Account (after
such election change, the election shall become irrevocable); (ii) except as
otherwise permitted by Section 409A, the first in-service payment with respect
to such changed election must be deferred at least five (5) years from the date
such payment would otherwise have been made, (iii) except as otherwise permitted
by Section 409A, the election shall not become effective for twelve (12) months.
6.2    Timing of Scheduled Withdrawal. The Scheduled Withdrawal payment shall be
paid (or commence to be paid) by the Company to the Participant within 30 days
following the end of the month and calendar year the Participant has elected on
the Participant Election Form to receive such Scheduled Withdrawal (and if
applicable, subsequent annual payments shall be made within 30 days following
the end of such month of subsequent calendar years), unless preceded by
Termination of Employment. In the event of Termination of Employment prior to
complete payment of the Scheduled Withdrawal, the Scheduled Withdrawal (or the
remaining balance thereof) shall be paid in the form provided in Article 4 of
the Plan. In the event such Termination of Employment is as a result of the
Participant’s death prior to complete payment of the Scheduled Withdrawal, the
Scheduled Withdrawal shall be paid as provided in Section 5.1 of the Plan.
ARTICLE 7    

Unscheduled Withdrawal for Pre-Section 409A Account
7.1    Election. A Participant (or, after the Participant’s death, a
Beneficiary) may take an Unscheduled Withdrawal from his Pre-Section 409A
Account at any time. The Unscheduled Withdrawal shall be paid no later than the
last day of the month following the month in which the Unscheduled Withdrawal is
requested. Only one Unscheduled Withdrawal shall be permitted in each Plan Year.
7.2    Withdrawal Penalty. There shall be a Withdrawal Penalty deducted from the
Pre-Section 409A Account prior to an Unscheduled Withdrawal from such Account
equal to ten percent (10%) of the Unscheduled Withdrawal.


10



--------------------------------------------------------------------------------




7.3    Minimum Withdrawal. The minimum Unscheduled Withdrawal shall be
twenty-five percent (25%) of the balance of the Pre-Section 409A Account rounded
to the nearest whole share.
ARTICLE 8    

Amendment and Termination of Plan
8.1    Amendment. The Company may at any time or from time to time modify or
amend any or all of the provisions of the Plan, or stop future deferrals to the
Plan, provided that, except as expressly provided with respect to a termination
of the Plan, no such amendment shall reduce a Participant’s Account balance or
change existing elections with respect to the time and method of payment of a
Participant’s Account.
8.2    Termination of Plan. The Company expects to continue this Plan, but does
not obligate itself to do so. The Company reserves the right to discontinue and
terminate the Plan at any time, in whole or in part, for any reason (including a
change, or an impending change, in the tax laws of the United States or any
State). Termination of the Plan shall be binding on all Participants and
Employers, but in no event may such termination reduce the amounts credited at
that time to any Participant’s Account. If this Plan is terminated, (i) with
respect to Participants’ Section 409A Accounts and subject to Section 4.4,
amounts credited to Participant’s Section 409A Accounts shall be paid in a lump
sum, provided that (A) the Company terminates at the same time any other
arrangement that is subject to Section 409A and that would be aggregated with
the Plan under Section 409A; (B) the Company does not adopt any other
arrangement that would be aggregated with the Plan under Section 409A for three
years; (C) the payments upon such termination shall not commence until 12 months
after the date of termination and all such payments must be completed within 24
months after the date of termination; and (D) such other requirements as may be
imposed by Section 409A are satisfied, and (ii) with respect to Participant’s
Pre-Section 409A Accounts, the date of such termination shall be treated as a
Termination of Employment of each Participant for the purpose of the
Participant’s Pre-Section 409A Account, and the Company shall pay to each
Participant the benefits such Participant would be entitled to receive under
Article 4 of the Plan, except that such termination benefits shall be paid in a
single lump sum payable on the last day of the month following the month in
which termination of the Plan occurs unless the Administrator, in its complete
and sole discretion determines to pay such amounts over a longer period not to
exceed the period over which such amounts would otherwise have been paid had the
Plan not been terminated.
ARTICLE 9    

Beneficiaries
9.1    Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted in writing to and acknowledged by the Administrator during the
Participant’s lifetime on a form prescribed by the Administrator.


11



--------------------------------------------------------------------------------




9.2    Revision of Designation. The submission of a new Beneficiary designation
shall cancel all prior Beneficiary designations.
9.3    Successor Beneficiary. If the primary Beneficiary dies prior to complete
distribution of the benefits provided in Article 5, the remaining Account
balance shall be paid to the contingent Beneficiary elected by the Participant
in the form of a lump sum payable no later than the last day of the month
following the month in which the last remaining primary Beneficiary’s death is
established.
9.4    Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if the Beneficiary designation is revoked
without execution of a new designation, or if every person designated as
Beneficiary predeceases the Participant or dies prior to complete distribution
of the Participant’s benefits, then the Administrator shall direct the
distribution of such benefits to the Participant’s spouse, if the Participant
was married on the date of death (as determined by the Administrator using the
same definitions and rules applicable under the Equifax Inc. 401(k) Plan), or,
if the Participant was not married on the date of death, to the Participant’s
estate.
ARTICLE 10    

Administration/Claims Procedures
10.1    Administration. The Plan shall be administered by the Administrator,
which shall have the exclusive right and full discretion (i) to interpret the
Plan, (ii) to decide any and all matters arising hereunder (including the right
to remedy possible ambiguities, inconsistencies, or admissions), (iii) to make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan and (iv) to make all other determinations necessary or advisable for
the administration of the Plan, including determinations regarding eligibility
for benefits payable under the Plan. All interpretations of the Administrator
with respect to any matter hereunder shall be final, conclusive and binding on
all persons affected thereby. No member of the Administrator shall be liable for
any determination, decision, or action made in good faith with respect to the
Plan. The Company will indemnify and hold harmless the members of the
Administrator from and against any and all liabilities, costs, and expenses
incurred by such persons as a result of any act, or omission, in connection with
the performance of such persons’ duties, responsibilities, and obligations under
the Plan, other than such liabilities, costs, and expenses as may result from
the bad faith, willful misconduct, or criminal acts of such persons.
10.2    Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Administrator setting forth the nature of the
benefit claimed, the amount thereof, and the basis for claiming entitlement to
such benefit. The Administrator shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim. The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety (90)
day period. If additional information is necessary to make a determination on a
claim, the claimant shall be advised of the need for such additional information
within forty-five (45) days after the date of the claim. The claimant shall have
up to one hundred and eighty (180) days to supplement the claim


12



--------------------------------------------------------------------------------




information, and the claimant shall be advised of the decision on the claim
within forty-five (45) days after the earlier of the date the supplemental
information is supplied or the end of the one hundred and eighty (180) day
period. Every claim for benefits which is denied shall be denied by written
notice setting forth in a manner calculated to be understood by the claimant (i)
the specific reason or reasons for the denial, (ii) specific reference to any
provisions of the Plan (including any internal rules, guidelines, protocols,
criteria, etc.) on which the denial is based, (iii) description of any
additional material or information that is necessary to process the claim, and
(iv) an explanation of the procedure for further reviewing the denial of the
claim.
10.3    Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Administrator and shall be a full and fair review. The claimant shall have the
right to review all pertinent documents. The Administrator shall issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision shall be
rendered as soon as possible but not later than one hundred and twenty (120)
days after receipt of the claimant’s request for review. The decision on review
shall be in writing and shall include specific reasons for the decision written
in a manner calculated to be understood by the claimant with specific reference
to any provisions of the Plan on which the decision is based and shall include
an explanation the claimants right to pursue a legal action in the event the
claim is denied.
ARTICLE 11    

Conditions Related to Benefits
11.1    Nonassignability. The rights and benefits provided under the Plan shall
not be subject to sale, alienation, assignment, transfer, pledge or
hypothecation by the Participant or any Beneficiary and any attempt to sell,
alienate, assign, transfer, pledge or hypothecate an Account balance or Plan
benefits including, without limitation, any assignment or alienation in
connection with a separation, divorce, child support or similar arrangement
shall be null and void and not binding on the Company or the Plan. The Deferred
Stock and Plan benefits shall be exempt from the claims of creditors or other
claimants of the Participant or Beneficiary and from all orders, decrees,
levies, garnishment or executions to the fullest extent allowed by law.
11.2    No Right to Company Assets. The Deferred Stock paid under the Plan shall
be paid from treasury shares of the Company, shares acquired at the time of
distribution by the Company for such purposes or shares held in a trust
maintained by the Company, and the Participant and any Beneficiary shall be no
more than an unsecured general creditor of the Company with no special or prior
right to any assets or shares of the Company for payment of any obligations
hereunder. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors in accordance with the terms of the
trusts. Benefits paid to the Participant from any such trust or trusts shall be
considered paid by the Company for purposes of meeting the obligations of the
Company under the Plan.


13



--------------------------------------------------------------------------------




11.3    Securities Law Compliance. Notwithstanding anything contained herein,
the Company shall not be obligated to honor any election or make any
distribution under this Plan or to sell, issue or effect any transfer of any
Common Stock unless such distribution, sale, issuance or transfer is at such
time effectively (i) registered or exempt from registration under the Securities
Act of 1933, as amended (the “Act”) and (ii) qualified or exempt from
qualification under the applicable state securities laws. As a condition to make
any election or receive any distribution under this Plan, the Participant or
other payee shall make such representations as may be deemed appropriate by
counsel to the Company for the Company to use any available exemption from
registration under the Act or qualification under any applicable state
securities law.
11.4    Withholding. The Participant shall make appropriate arrangements with
the Company for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the deferral and distribution of shares under the Plan. If no
other arrangements are made, the Company may provide, at its discretion, for
such withholding and tax payments as may be required, including, without
limitation, by the reduction of other amounts payable to the Participant.
11.5    Assumptions and Methodology. To the extent required, the Administrator
shall establish the assumptions and method of calculation used in determining
the value of Common Stock, benefits, payments, fees, expenses or any other
amounts required to be calculated under the terms of the Plan. The Administrator
shall also establish reasonable procedures regarding the form and timing of
installment payments. Unless otherwise specified by the Administrator,
installment payments shall be calculated by equally dividing the amount of
Deferred Stock in the Participant’s Account by the number of installment
payments elected and rounding down to the nearest whole share until the final
installment which shall include the full balance remaining in the Participant’s
Account.
ARTICLE 12    

Miscellaneous
12.1    Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.
12.2    Employment/Service Not Guaranteed. Nothing contained in the Plan nor any
action taken hereunder shall be construed as a contract of employment or for
services or as giving any Participant any right to continued employment with or
performance of services for the Company or an Employer, nor as a limitation on
the right of the Company or the Employer to terminate the employment or services
of any Participant at any time.
12.3    Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.


14



--------------------------------------------------------------------------------




12.4    Captions. The captions of the articles, paragraphs and sections of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
12.5    Validity. In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.
12.6    Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.
12.7    Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Administrator, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Administrator.
12.8    Errors    in Benefit Statement or Distributions. In the event an error
is made in a benefit statement, such error shall be corrected as soon as
practical following the date such error is discovered. In the event of an error
in a distribution, the Participant’s Account shall, as soon as practical after
the discovery of such error, be adjusted to reflect such under or over payment
and, if possible and to the extent permitted without violating Section 409A, the
next distribution shall be adjusted upward or downward to correct such prior
error. If the remaining balance of a Participant’s Account is insufficient to
cover an erroneous overpayment, the Company may, at its discretion, offset other
amounts payable to the Participant from the Company (including but not limited
to salary, bonuses, expense reimbursements, severance benefits or other
compensation or benefit arrangements, to the extent allowed by law and permitted
under Section 409A) to recoup the amount of such overpayment(s).
12.9    ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.
12.10    Applicable Law. The Plan shall be governed by ERISA and, in the event
any provision of, or legal issue relating to, this Plan is not fully preempted
by ERISA, such issue or provision shall be governed by the laws of the State of
Georgia (without regard to conflict of law provisions).
12.11    Compliance With Section 409A. The Plan is intended to satisfy the
requirements of Section 409A and any regulations or guidance that may be adopted
thereunder from time to time, including any transition relief available under
applicable guidance related to Section 409A.


15



--------------------------------------------------------------------------------




The Plan may be amended and shall be interpreted by the Company as it determines
necessary or appropriate in accordance with Section 409A and to avoid a plan
failure under Section 409A(1).


16



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of the
17th day of December, 2015.


EQUIFAX INC.


BY: /s/ Coretha M. Rushing            
Coretha M. Rushing
Chief Human Resource Officer


17

